Exhibit 10.1

 

ModusLink

The Power of Global Precision

 

Corporate Offices

1100 Winter Street

Suite 4600

Waltham, MA 02451

United States

Tel: 781.663.5000

Fax: 781.663.5100

 

Via Federal Express

 

February 1, 2005

 

Mr. William R. McLennan

1 Andrew Court

Burr Ridge, IL 60527

 

Dear Bill:

 

It is a distinct pleasure to offer you the position of President of Asia-Pacific
Operations of ModusLink Corporation (“ModusLink” or the “Company”), effective on
your first date of employment with the Company. In this capacity you will report
to Joseph C. Lawler, President and Chief Executive Officer of ModusLink.

 

Your starting salary will be $12,500.00 bi-weekly, which is equivalent to an
annualized base salary of $325,000. You will also be eligible to receive a
pro-rated bonus for fiscal year 2005 based on a target annualized bonus equal to
60% of your base salary. The actual bonus payment you receive will be based on
the Company’s and CMGI’s successful satisfaction of fiscal year 2005 business
objectives pursuant to the terms and conditions of the FY 2005 Executive Bonus
Plan for ModusLink Corporation, a copy of which is attached to this letter, and
your achievement of personal goals and objectives that will be established with
Joe Lawler. As you will see from the Bonus Plan, payouts may range from 0% to
200% of target, based on the Company’s and CMGI’s performance. Salary and bonus
payments are subject to normal deductions and withholdings. For the fiscal year
ending July 31, 2005, we will guarantee you a minimum payout of 100% of your
target bonus, pro-rated for your actual employment time with the Company.

 

It is our expectation that you will relocate to Singapore within sixty (60) days
of your start date. Your start date will be February 7, 2005. Until you relocate
to Singapore, you will work out of the Company’s Waltham, Massachusetts
headquarters. The terms of your relocation to Singapore will be set forth in an
Expatriate Agreement to be negotiated by you and the Company. If at the
completion of your employment in Singapore with the Company, unless you are
terminated by the Company for Cause (as defined below), you desire to relocate
back to Illinois, the Company will reimburse you for reasonable actual costs of
relocating you and your wife, along with your belongings and furnishings, to
Illinois.

 

For purposes of this offer letter, “Cause” shall mean a good faith finding by
the Company of: (i) gross negligence or willful misconduct by you in connection
with your employment duties, (ii) failure by you to perform your duties or
responsibilities required pursuant to your employment, after written notice and
an opportunity to cure, (iii) misappropriation by you of the assets or business
opportunities of the Company or its affiliates, (iv) embezzlement or other
financial fraud committed by you, (v) a breach by you of any representations or
warranties included in this offer letter, (vi) you knowingly allowing any third
party to commit any of the acts described in any of the preceding clauses (iii),
(iv) or (v), or (vii) your indictment for, conviction of, or entry of a plea of
no contest with respect to, any felony.

 

www.moduslink.com



--------------------------------------------------------------------------------

Mr. William R. McLennan

Page Two

February 1, 2005

 

In the event that during your employment with the Company, the Company undergoes
a Change in Control (as defined herein), and within one year after the Change in
Control your employment is terminated by the Company, other than for cause, you
shall be entitled to continue to receive your base salary, in accordance with
the Company’s regular pay periods, for the 12 month period following your date
of termination, and and to receive your target bonus, paid in pro-rata
installments over such 12 month period. Any payment of these severance benefits
will be conditioned upon your execution of the Company’s standard form of
general release. For the purposes of this offer letter, “Change in Control”
shall mean the first to occur of any of the following: (a) any “person” or
“group” (as defined in the Securities Exchange Act of 1934) becomes the
beneficial owner of a majority of the combined voting power of the then
outstanding voting securities with respect to the election of the Board of
Directors of the Company; (b) any merger, consolidation or similar transaction
involving the Company, other than a transaction in which the stockholders of the
Company immediately prior to the transaction hold immediately thereafter in the
same proportion as immediately prior to the transaction not less than 50% of the
combined voting power of the then voting securities with respect to the election
of the Board of Directors of the resulting entity; or (c) any sale of all or
substantially all of the assets of the Company.

 

In the event you remain employed by the Company for two years from your start
date, at the conclusion of such two-year period, you may request that the
Company transfer you to an Equal or Greater Position (as defined below) in the
United States. The Company shall have 30 days to consider your request. If the
Company refuses your request, you may terminate your employment on 30 days
notice. Upon such termination by you, the Company will reimburse you for
reasonable actual costs of relocating you and your wife, along with your
belongings and furnishings, to the United States, within three months of your
termination. In addition, should you terminate your employment as provided in
this paragraph, you shall be entitled to continue to receive your base salary,
in accordance with the Company’s regular pay periods, for the 12 month period
following your date of termination, and to receive your target bonus, paid in
pro-rata installments over such 12 month period. Any payment of these severance
benefits will be conditioned upon your execution of the Company’s standard form
of general release. For the avoidance of doubt, if the Company offers you an
Equal or Greater Position in the United States, and you decline such position,
for any reason or no reason, you shall not be eligible to receive the benefits
set forth in this paragraph.

 

For the purposes of this offer letter, an “Equal or Greater Position” shall be
defined as employment with the Company or an affiliate of the Company which (i)
reports directly to the Chief Executive Officer of the Company or of an
affiliate of the Company, (ii) which is in a substantive area of competence that
is consistent with your experience and (iii) does not otherwise constitute a
material and adverse change in your level of responsibilities and duties, as
measured against your responsibilities and duties at the Company prior to the
contemplated change.

 

In addition, subject to approval by the Compensation Committee of the Board of
Directors of CMGI, on your start date, you will be granted an option to purchase
510,000 shares of CMGI common stock under CMGI’s 2000 Stock Incentive Plan (the
“Plan”). This option will be priced at the closing price



--------------------------------------------------------------------------------

Mr. William R. McLennan

Page Three

February 1, 2005

 

of CMGI’s common stock (during normal trading hours) on the date of grant.
Provided you remain employed by the Company on each vesting date, this option
will vest in five equal annual installments (each relating to 20% of the shares
covered by the option), on each of the first five anniversary dates of your
start date, so that the option becomes fully vested and exercisable on the fifth
anniversary of the date of grant. The option shall have a seven (7) year term.

 

On your start date, and subject to approval by the Compensation Committee of the
Board of Directors of CMGI, you will also be awarded 340,000 shares of
restricted common stock of CMGI. This award will be made pursuant to the Plan.
Provided you remain employed by the Company on each vesting date, the
restrictions with respect to the restricted stock award will lapse in five equal
annual installments (each with respect to 20% of the award), on each of the
first five anniversary dates of your start date. The Company encourages you to
promptly speak with your own tax or legal advisor with respect to the tax effect
and any filings that you may want to make with the Internal Revenue Service in
connection with this restricted stock award.

 

The option and the restricted stock award described above shall each be subject
to all terms, limitations, restrictions and termination provisions set forth in
the Plan and in the separate option and restricted stock agreements (which shall
be based upon the Company’s standard forms of option and restricted stock
agreement) that shall be executed to evidence the grant of such option and award
of restricted stock. Enclosed you will find a copy of a Non-Competition
Agreement, the execution of which is required as a condition of CMGI granting
you an option to purchase CMGI common stock, awarding you shares of CMGI
restricted stock and your employment with the Company. Additionally, as a
condition of employment with the Company, you are required to execute the
enclosed Non-Disclosure and Developments Agreement.

 

You represent and warrant that (i) you have advised the Company in writing of
any agreement relating to non-competition, non-solicitation or confidentiality
between you and your previous employer, (ii) you are not a party to or bound by
any other employment agreement, non-compete agreement or confidentiality
agreement with any other person or entity which would be violated by your
acceptance of this position or which would interfere in any material respect
with the performance of your duties with the Company and (iii) you will not use
any confidential information or trade secrets of any person or party other than
the Company in connection with the performance of your duties with the Company.

 

As an employee of the Company, you shall be entitled to vacation in accordance
with the Company’s vacation policies and will participate in any and all benefit
programs, other than any severance arrangement, that the Company establishes and
makes generally available to its employees from time to time, provided you are
eligible under (and subject to all provisions of) the plan documents governing
those programs. Details of the benefits offered will be reviewed with you in
orientation on your first day of employment.

 

In accordance with current federal law, you will be asked to provide
documentation proving your eligibility to work in the United States. Please
review the enclosed Employment Eligibility Verification Form (Form I-9) and the
list of acceptable documents that are required. You must bring this on your
first day of employment. If you fail to bring proper documentation with you on
your



--------------------------------------------------------------------------------

Mr. William R. McLennan

Page Four

February 1, 2005

 

first day of work, you will be asked to go home to collect your paperwork.
Unfortunately, there can be no exceptions. If you do not bring proper
documentation, you will be considered ineligible for employment and the Company
will not add you to its payroll until the required I-9 documentation is
received.

 

Please confirm your acceptance of this position and your start date by signing
one copy of this letter and returning it to me. Additionally, please complete,
sign and return the enclosed Massachusetts Tax Form, W-4, Direct Deposit Form
(if you would like to have your pay check directly deposited to a bank account),
the Company’s Code of Conduct, CMGI’s Policy on Trading of Securities and Public
Disclosures and both agreements that are enclosed.

 

If you choose to fax the documents, please fax a copy of your signed offer
letter and all the enclosed documents to 781-663-5095 and bring the originals
with you on your first day. If you wish to overnight the original documents,
please mail one copy of your signed offer letter and the entire enclosed package
to ModusLink Corporation, 1100 Winter Street, Suite 4600, Waltham, MA 02451,
attention: Peter L. Gray.

 

Your employment with the Company will be “at-will”. This means that your
employment with the Company may be terminated by either you or the Company at
any time and for any reason or for no reason, with or without notice (except as
provided above with respect to an Equal or Greater Position). This offer letter
constitutes the entire agreement between you and the Company and supersedes all
prior offers, both oral and written. This offer automatically expires as of the
close of business (5:00 p.m., Boston time) on February 4, 2005. This offer
supersedes all prior offers, both verbal and written. This letter does not
constitute a contract of employment or impose on the Company any obligation to
retain you as an employee for any set amount of time. The Company considers the
terms of this offer letter to be confidential and requests that you treat it as
such.

 

Bill, we are very pleased by the prospect of your addition to our team, and we
are confident that you will make a significant contribution to our future
success!

 

Sincerely,

/s/ Peter L. Gray

--------------------------------------------------------------------------------

Peter L. Gray Executive Vice President and General Counsel

 

Agreed and accepted:

 

/s/ William R. McLennan

--------------------------------------------------------------------------------

 

Feb. 3, 2005

--------------------------------------------------------------------------------

    William R. McLennan   Date     Start Date: February 7, 2005        